DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 11/11/21 is acknowledged.  The traversal is on the ground(s) that the two groups share common special technical features of a groove for self-positioning, and that the office action provides no evidence that this feature is taught in the prior art.  This is not found persuasive because this application is a utility application filed under 35 USC 111(a).  This application is a continuation of a 371 application; continuation applications filed under 35 USC 111(a) are US filing applications where US restriction practice applies.  In PCT and 371 applications, the standard for restriction is the unity of invention standard, however, in US filings the criterion for restriction is independentness or distinctness.  Here, the inventions are related as product and process of use, shown to be distinct by the process for using the product being practiced with another materially different product, for example a prosthetic heart valve support with the same stiffness as the anchoring device. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/11/21. 
Allowable Subject Matter
Claims 3, 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is MacLean et al. (Pub. No.: US 2013/0304200) as applied infra, however, MacLean does not fairly teach or suggest the device is configured to pinch the sub- and supra-annular surfaces without applying radial force on the annulus.  The closest aspect of MacLean is figures 26A-D, which disclose atrial retainers for engaging a supra-annular surface with an outwardly extending flange (e.g., para. 254).  However, there is no disclosure that the device applies no radial force on the annulus.    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacLean et al. (Pub. No.: US 2013/0304200). 
MacLean et al. (hereinafter, MacLean) discloses an anchoring system (e.g., fig. 10A-D; see also figs. 26A-D, 61) for positioning a prosthetic heart valve inside a heart, comprising: an expandable anchoring device (anchoring member 110), a prosthetic heart valve support (valve support 120), and a prosthetic heart valve 130  mounted in 
For claim 2, the anchoring device is configured for anchoring a tricuspid valve (e.g., fig. 10E).  
For claim 4, the groove is V- or U-shaped (e.g., fig. 10A).  
For claim 5, the heart valve support has a constant cross-section along its length (para. 208).
For claim 7, the system further includes a plurality of arms 114 for securing the anchoring device to native heart tissue (e.g., fig. 10A, 14A-C).  
For claim 8, the system further includes a cover 140 at least partially covering the anchoring device (e.g., fig. 10A).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over MacLean et al. (Pub. No.: US 2013/0304200). 
For claim 6, MacLean is explained supra.  However, in the embodiment of figure 10A, MacLean lacks at least one extraventricular flange.  MacLean teaches the addition of an extraventricular flange (atrial retainer 410) coupled to the anchoring member (e.g., para. 255, fig. 26C, D).  Thus it would have been obvious to have provided the anchoring device of figure 10 of MacLean with an extraventricular flange for the purpose of sealing the device with native tissue on the atrial side of the annulus and to help funnel blood into the prosthetic valve (para. 254).  This modification would have occurred using known methods and would have yielded predictable results. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774